              Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 1 of 37


 1   Michael A. London
 2   DOUGLAS & LONDON, P.C.
     59 Maiden Lane, 6th Floor
 3   New York, New York 10038
     Telephone: (212) 566-7500
 4   Facsimile: (212) 566-7501
 5   mlondon@douglasandlondon.com

 6
 7   Attorneys for Plaintiff

 8
 9                           IN THE UNITED STATES DISTRICT COURT
10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11   NICK GULLI,                                          Case No.

12                                Plaintiff,              COMPLAINT FOR DAMAGES AND
                                                          DEMAND FOR JURY TRIAL
13                   vs.
14   JUUL LABS, INC. and PAX LABS, INC.,
15                                Defendants.
16
17
            Plaintiff Nick Gulli, by his attorneys, DOUGLAS & LONDON, P.C., upon information
18
19   and belief, at all times hereinafter mention, allege as follows:
20
                                      JURISDICTION AND VENUE
21
            1.      This court has jurisdiction over this action pursuant to 28 U.S.C. §1332, because the
22
23   amount in controversy as to the Plaintiff exceeds $75,000.00, exclusive of interest and costs, and
24   because Defendants are incorporated and have their principal places of business in states other
25
     than the state in which the named Plaintiff resides. Venue is appropriate in this Court because all
26
27   Defendants reside within the Northern District of California.

28
                                                   -1-      COMPLAINT FOR DAMAGES
              Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 2 of 37


 1
            2.     Plaintiff is filing this Complaint as permitted by Case Management Order # 3 issued
 2
     by Judge William H. Orrick of this Court. Plaintiff states that but for the Order permitting direct
 3
 4   filing into the Northern District of California, Plaintiff would have filed in the United States
 5   District Court for the Middle District of Pennsylvania. Therefore, Plaintiff respectfully requests
 6
     that at the time of transfer of this action back to the trial court for further proceedings this case be
 7
 8   transferred to the United States District Court for the Middle District of Pennsylvania as set forth

 9   in Case Management Order #3.
10
                                          NATURE OF THE CASE
11
            3.     This action is brought on behalf of Plaintiff, NICK GULLI, who used JUUL, an
12
13   Electronic Nicotine Delivery System (“ENDS”) that produces an aerosol vapor that is inhaled by
14
     users. The JUUL is comprised of the JUUL Device and the JUUL Pod. The JUUL device is a
15
     closed system that contains a rechargeable battery, temperature regulator, and light and sensor
16
17   system. The JUUL Pod is a replaceable cartridge that contains an atomizer and a salt-based
18   nicotine solution.
19
            4.     Defendants JUUL LABS, INC. and PAX LABS, INC. (hereinafter referred to as
20
21   “Defendants”) designed, researched, manufactured, tested, advertised, promoted, marketed, sold,

22   and distributed JUUL.
23
            5.     When warning of safety and risks of JUUL, Defendants negligently and/or
24
     fraudulently represented to Plaintiff and the public in general, that JUUL did not create a high risk
25
26   of nicotine addiction in adolescents.
27
28
                                                    -2-      COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 3 of 37


 1
            6.      Defendants intentionally targeted adolescents in their marketing campaigns and
 2
     through the production of flavored JUUL Pods that concealed the nicotine content contained in
 3
 4   the JUUL Pods.
 5          7.      Defendants knowingly and/or intentionally sold JUUL Pods to minors through the
 6
     use of an internet sales platform.
 7
 8          8.      Defendants failed to place a nicotine warning on the packaging of JUUL until

 9   August 2018.
10
            9.      As a result of the foregoing acts and omissions, the Plaintiff was and still is caused
11
     to suffer serious and dangerous side effects including inter alia nicotine addiction, as well as other
12
13   severe and personal injuries which are lasting in nature, including diminished enjoyment of life,
14
     as well as the need for lifelong treatment for addiction, monitoring, and/or medications, and fear
15
     of developing other health consequences. Plaintiff herein has sustained certain of the above health
16
17   consequences due to Plaintiff’s use of JUUL.
18          10.     Defendants concealed their knowledge of the nicotine content and other harmful
19
     chemicals contained in JUUL from the Plaintiff and the public in general.
20
21          11.     Consequently, Plaintiff seeks compensatory damages as a result of Plaintiff’s use of

22   JUUL, which has caused Plaintiff to suffer from nicotine addiction, as well as other severe and
23
     personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
24
     including diminished enjoyment of life, as well as the need for lifelong medical treatment,
25
26   monitoring and/or medications, and fear of developing other health consequences.
27
28
                                                   -3-      COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 4 of 37


 1
                                           PARTY PLAINTIFF
 2
            12.    Plaintiff, NICK GULLI, is a citizen of the United States of America, and is a resident
 3
 4   of the State of Pennsylvania.
 5          13.    Plaintiff, NICK GULLI, was born on January 3, 2000.
 6
            14.    Plaintiff, NICK GULLI, first began using JUUL in or about 2017, and used JUUL
 7
 8   up through the present.

 9          15.    As a result of using Defendants’ JUUL, Plaintiff NICK GULLI was caused to suffer
10
     from nicotine addiction and was caused to sustain severe and permanent personal injuries, pain,
11
     suffering, and emotional distress.
12
13          16.    The injuries and damages sustained by Plaintiff, NICK GULLI, were caused by
14
     Defendants’ JUUL and/or the conduct and actions and/or omissions of the Defendants herein.
15
                                          PARTY DEFENDANTS
16
17          17.    Upon information and belief, Defendant PAX LABS, INC. is a privately held
18   Delaware corporation with a principal place of business in California.
19
            18.    JUUL was brought to the market in 2015. PAX LABS, INC. applied for and holds
20
21   the patent associated with JUUL under U.S. Patent No. 9,215,895.

22          19.    Upon information and belief Defendant PAX LABS, INC. has transacted and
23
     conducted business in the State of California.
24
            20.    Upon information and belief, Defendant PAX LABS, INC. has derived substantial
25
26   revenue from goods and products used in the State of California.
27
            21.    Upon information and belief, Defendant, PAX LABS, INC., expected or should
28
                                                  -4-      COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 5 of 37


 1
     have expected its acts to have consequence within the United States of America and the State of
 2
     California, and derived substantial revenue from interstate commerce within the United States and
 3
 4   the State of California, more particularly.
 5          22.    Upon information and belief, and at all relevant times, Defendant, PAX LAB, INC.,
 6
     was in the business of and did design, research, manufacture, test, advertise, promote, market,
 7
 8   sell, and distribute JUUL for use as an ENDS.

 9          23.    Upon information and belief, Defendant JUUL LABS, INC. is a privately held
10
     Delaware corporation with a principal place of business in California. JUUL LABS, INC. was
11
     part of its parent company PAX LABS, INC. until 2017, when JUUL LABS, INC. became its
12
13   own entity.
14
            24.    Upon information and belief Defendant JUUL LABS, INC. has transacted and
15
     conducted business in the State of California.
16
17          25.    Upon information and belief, Defendant JUUL LABS, INC. has derived substantial
18   revenue from goods and products used in the State of California.
19
            26.    Upon information and belief, Defendant, JUUL LABS, INC., expected or should
20
21   have expected its acts to have consequence within the United States of America and the State of

22   California, and derived substantial revenue from interstate commerce within the United States and
23
     the state of California, more particularly.
24
            27.    Upon information and belief, and at all relevant times, Defendant, JUUL LABS,
25
26   INC., was in the business of and did design, research, manufacture, test, advertise,
27
     promote, market, sell, and distribute JUUL for use as an ENDS.
28
                                                   -5-    COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 6 of 37


 1
                                      FACTUAL BACKGROUND
 2
           28.    At all relevant times, Defendants were in the business of and did design, research,
 3
 4   manufacture, test, advertise, promote, market, sell and distribute JUUL.
 5         29.    PAX LABS, INC. applied for and holds the patent associated with JUUL under U.S.
 6
     Patent No. 9,215,895.
 7
 8         30.    Defendants launched JUUL in the United States in 2015.

 9         31.    JUUL delivers a level of nicotine to the bloodstream as high or higher than
10
     traditional combustible cigarettes. (Bowen A XC, Inventor; PAX Labs, Inc., assignee. Nicotine
11
     Salt Formulations for Aerosol Devices and Methods Thereof. U.S. Patent 9,215,895).
12
13         32.    Defendants launched an extensive marketing campaign which included
14
     advertisements directly targeted towards adolescents and minors. Defendants targeted social
15
     media platforms and sponsored events primarily attended by teenagers.
16
17         33.    Defendants’ advertising campaign focused on “vaporized” rather than smoking,
18   misleading adolescents about the products purpose – to deliver nicotine to the blood stream at the
19
     same rate as combustible cigarettes. The advertisements showed healthy, attractive young men
20
21   and women using JUUL. The advertisements focused on the colorful devices and variety of flavors

22   with no mention of the nicotine content.
23
           34.    A study performed at Stanford University found that JUUL’s marketing “was
24
     patently youth oriented.” Robert K. Jackler, MD. JUUL Advertising Over its First Three Years on
25
26   the Market. (January 31, 2019). The study focused on the similarities between JUUL marketing
27
     and the early marketing of cigarettes, such as the use of young models and hosting youth-oriented
28
                                                  -6-     COMPLAINT FOR DAMAGES
               Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 7 of 37


 1
     events.
 2
           35.     Defendants particularly targeted social media platforms used by adolescents, such
 3
 4   as Instagram, Facebook, and Twitter. Defendants also launched email campaigns that directly
 5   emailed advertisements to consumers, particularly minors.
 6
           36.     Defendants hired attractive young people to pose as models in their advertisements
 7
 8   and to hand out free JUULS at events attended by adolescents, such as movie and music festivals.

 9   These models were seen wearing clothing styles attributable to teenagers and adolescents.
10
           37.     The advertisements typically featured these young models at social events and dance
11
     clubs, sharing JUUL with their friends and partners.
12
13         38.     Defendants hired social media influencers, with large adolescent followings, to
14
     promote JUUL on their social media platforms.
15
           39.     JUUL hosted multiple events and parties that featured youth-oriented music, free
16
17   “tastings” of JUUL, and free samples of JUUL.
18         40.     Following the advertising campaign in 2015, JUUL began trending on social media
19
     platforms, with adolescents and minors taking videos and pictures using their JUUL. Videos of
20
21   adolescents “vaping” or “JUULing” became a social media craze.

22         41.     The FTC has made it illegal to advertise products in a deceptive or misleading
23
     manner. Federal Trade Commission Act 15 U.S. Code §45.
24
           42.      The FTC has further noted the importance of practicing truth in advertising to
25
26   adolescents by passing the Children’s Online Privacy Protection Act.
27
28
                                                 -7-        COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 8 of 37


 1
            43.    The Act makes it illegal to use unfair or deceptive acts and practices with children’s
 2
     information online, such as contacting a child through email without the parent’s permission.
 3
 4   Children’s Online Privacy Protection Act 15 U.S. Code 15 U.S. Code §6502, et seq.
 5          44.    Defendants failed to include nicotine content warnings on any of their products until
 6
     August of 2018.
 7
 8          45.    Defendants sold JUUL in stores and through an internet sales platform to minors.

 9          46.    As a result of Defendants’ aggressive marketing efforts, the FDA found that from
10
     2017-2018 there was a 78% increase in high schoolers who used e-cigarettes and a 48% increase
11
     in middle schoolers who used e-cigarettes.
12
13          47.    A study performed by Truth Initiative revealed that adolescents were unaware of
14
     the nicotine content in JUUL.
15
            48.    Nicotine addiction is a serious injury recognized by the medical community in the
16
17   Diagnostic and Statistical Manual (“DSM”), categorized by “a problematic pattern of tobacco use,
18   leading to clinically significant impairment or distress.” American Psychiatric Association.
19
     (2013), Diagnostic and Statistical Manual of Mental Disorders (5th ed.).
20
21          49.    The DSM also notes the difficulty of ceasing use of nicotine through nicotine

22   withdrawal. Nicotine withdrawal is categorized by irritability, anxiety, difficulty concentrating,
23
     restlessness, decreased heart rate, increased appetite or weight gain, dysphoric or depressed mood,
24
     and insomnia. American Psychiatric Association. (1994), Diagnostic and Statistical Manual of
25
26   Mental Disorders (4th ed.).
27
            50.    Prior to and/or at the time of Plaintiff’s use of JUUL, Plaintiff became aware of the
28
                                                  -8-      COMPLAINT FOR DAMAGES
              Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 9 of 37


 1
     promotional and/or marketing materials described herein.
 2
             51.    Upon information and belief, Defendants made, distributed, marketed, and sold
 3
 4   JUUL without adequate warning to Plaintiff and the general public that JUUL presented a risk of
 5   nicotine addiction and a markedly increased risk of nicotine addiction in adolescents until August
 6
     2018.
 7
 8           52.    Upon information and belief, Defendants ignored the association between the use

 9   of JUUL and the risk of developing nicotine addiction.
10
             53.    By reason of the foregoing acts and omissions, the Plaintiff was caused to suffer
11
     from nicotine addiction, as well as other severe and personal injuries which are permanent and
12
13   lasting in nature, physical pain and mental anguish, including diminished enjoyment of life, as
14
     well as the need for lifelong medical treatment, monitoring and/or medications, and fear of
15
     developing any of the above named health consequences.
16
17           54.    Plaintiff has endured and continues to suffer the mental anguish and psychological
18   trauma of living with the knowledge that Plaintiff has suffered serious and dangerous side effects
19
     including, inter alia nicotine addiction, as well as other severe and personal injuries which are
20
21   permanent and lasting in nature, physical pain and mental anguish, including diminished

22   enjoyment of life, as well as the need for lifelong medical treatment, and monitoring and/or
23
     medications.
24
             55.    By reason of the foregoing, Plaintiff has been severely and permanently injured, and
25
26   will require constant and continuous medical monitoring and treatment than prior to Plaintiff’s
27
     use of Defendants’ JUUL.
28
                                                   -9-     COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 10 of 37


 1
 2                                     FIRST CAUSE OF ACTION
                                    AS AGAINST THE DEFENDANTS
 3                                         (NEGLIGENCE)
 4
            56.    Plaintiff repeats, reiterates and realleges each and every allegation of this
 5
 6   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 7   as if more fully set forth herein.
 8
            57.    Defendants had a duty to exercise reasonable care in the designing, manufacturing,
 9
10   marketing, supplying, promoting, packaging, sale and/or distribution of JUUL into the stream of

11   commerce, including a duty to assure that the product would not cause users to suffer
12
     unreasonable, dangerous side effects.
13
            58.    Defendants failed to exercise ordinary care in the designing, manufacturing,
14
15   marketing, supplying, promoting, packaging, sale, testing, quality assurance, quality control,
16   and/or distribution of JUUL into interstate commerce in that Defendants knew or should have
17
     known that using JUUL created a high risk of unreasonable, dangerous side effects, including,
18
19   nicotine addiction in minors, as well as other severe and personal injuries which are permanent

20   and lasting in nature, physical pain and mental anguish, including diminished enjoyment of life,
21
     as well as the need for lifelong medical treatment, and monitoring and/or medications.
22
23          59.    The negligence of the Defendants, their agents, servants, and/or employees,

24   included but was not limited to the following acts and/or omissions:
25
                       (a)    Negligently failing to adequately and correctly warn the Plaintiff and the
26
                              public of the dangers of JUUL;
27
28
                                                  - 10 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 11 of 37


 1
                      (b)    Negligently advertising and recommending the use of JUUL to minors
 2
                             with sufficient knowledge as to its dangerous propensities;
 3
 4                    (c)    Negligently designing JUUL in a manner which was dangerous to its
 5                           users;
 6
                      (d)    Negligently manufacturing JUUL in a manner which was dangerous to
 7
 8                           its users;

 9                    (e)    Negligently producing JUUL in a manner which was dangerous to its
10
                             users;
11
                      (f)    Negligently assembling JUUL in a manner which was dangerous to its
12
13                           users;
14
                      (g)    Concealing information from the Plaintiff in knowing that JUUL was
15
                             unsafe, dangerous, and/or contained a higher risk of nicotine addiction in
16
17                           adolescents;
18          60.   Defendants were negligent in the designing, researching, supplying, manufacturing,
19
     promoting, packaging, distributing, testing, advertising, warning, marketing and sale of JUUL in
20
21   that they:

22                    (a)    Failed to accompany their product with proper and/or accurate warnings
23
                             regarding all possible adverse side effects associated with the use of
24
                             JUUL;
25
26                    (b)    Failed to accompany their product with accurate warnings regarding the
27
                             risks of all possible adverse side effects concerning JUUL;
28
                                                 - 11 -   COMPLAINT FOR DAMAGES
              Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 12 of 37


 1
                       (c)    Failed to warn Plaintiff of the severity and duration of such adverse
 2
                              effects, as the warnings given did not accurately reflect the symptoms, or
 3
 4                            severity of the side effects;
 5                     (d)    Failed to accompany their product with proper and/or accurate warnings
 6
                              regarding the high nicotine content in JUUL;
 7
 8                     (e)    Failed to restrict sale of the JUUL to non-minors, with knowledge that

 9                            minors were using and purchasing JUUL;
10
                       (f)    Were otherwise careless and/or negligent.
11
              61.   Despite the fact that Defendants knew or should have known that JUUL caused
12
13   unreasonably dangerous side effects, Defendants continued and continue to market, manufacture,
14
     distribute and/or sell JUUL to minor consumers, including the Plaintiff.
15
              62.   Defendants knew or should have known that consumers such as the Plaintiff would
16
17   foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care, as set forth
18   above.
19
              63.   Defendants’ negligence was the proximate cause of Plaintiff’s injuries, harm and
20
21   economic loss which Plaintiff suffered and/or will continue to suffer.

22            64.   As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
23
     serious and dangerous side effects including, addiction to nicotine, as well as other severe and
24
     personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
25
26   including diminished enjoyment of life, as well as the need for lifelong medical treatment,
27
     monitoring and/or medications.
28
                                                   - 12 -     COMPLAINT FOR DAMAGES
                Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 13 of 37


 1
            65.      As a result of the foregoing acts and omissions the Plaintiff requires and/or will
 2
     require more health care and services and did incur medical, health, incidental and related
 3
 4   expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
 5   required to obtain further medical and/or hospital care, attention, and services.
 6
 7
 8                                           SECOND CAUSE OF ACTION
                                            AS AGAINST THE DEFENDANTS
 9                                              (NEGLIGENCE PER SE)
10
            66.      Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
11
     contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more
12
13   fully set forth herein.
14
            67.      Defendants violated the Federal Trade Commission Act 15 U.S. Code §45, et seq.,
15
     and the Children’s Online Privacy Act 15 U.S. Code 15 U.S. Code §6502, et seq.
16
17          68.      These statutes are aimed at protecting consumers, such as the Plaintiff, from
18   deceptive or misleading advertisements.
19
            69.      Defendants’ acts and omissions were the proximate cause and/or a substantial factor
20
21   in bringing about the harm the Plaintiff has alleged herein.

22          70.      Plaintiff is among the class of individuals that these statutes were designed to
23
     protect.
24
            71.      Plaintiff’s injuries are the type that these federal statutes were intended to prevent.
25
26          72.      As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
27
     serious and dangerous side effects including, addiction to nicotine, as well as other severe and
28
                                                    - 13 -    COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 14 of 37


 1
     personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
 2
     including diminished enjoyment of life, as well as the need for lifelong medical treatment,
 3
 4   monitoring and/or medications.
 5          73.     As a result of the foregoing acts and omissions the Plaintiff requires and/or will
 6
     require more health care and services and did incur medical, health, incidental and related
 7
 8   expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be

 9   required to obtain further medical and/or hospital care, attention, and services.
10
                                             THIRD CAUSE OF ACTION
11                                        AS AGAINST THE DEFENDANTS
                                          (STRICT PRODUCTS LIABILITY)
12
13          74.     Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
14
     contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more
15
     fully set forth herein.
16
17          75.     At all times herein mentioned, the Defendants designed, researched, manufactured,
18   tested, advertised, promoted, marketed, sold, and distributed JUUL as hereinabove described that
19
     was used by the Plaintiff.
20
21          76.     That JUUL was expected to and did reach the usual consumers, handlers, and

22   persons coming into contact with said product without substantial change in the condition in which
23
     it was produced, manufactured, sold, distributed, and marketed by the Defendants.
24
            77.     At those times, JUUL was in an unsafe, defective, and inherently dangerous
25
26   condition, which was dangerous to users, and in particular, the Plaintiff herein.
27
28
                                                   - 14 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 15 of 37


 1
            78.    The JUUL designed, researched, manufactured, tested, advertised, promoted,
 2
     marketed, sold and distributed by Defendants was defective in design or formulation in that, when
 3
 4   it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits
 5   associated with the design or formulation of JUUL.
 6
            79.    The JUUL designed, researched, manufactured, tested, advertised, promoted,
 7
 8   marketed, sold and distributed by Defendants was defective in design and/or formulation, in that,

 9   when it left the hands of the Defendants manufacturers and/or suppliers, it was unreasonably
10
     dangerous, and it was more dangerous than an ordinary consumer would expect.
11
            80.    At all times herein mentioned, JUUL was in a defective condition and unsafe, and
12
13   Defendants knew or had reason to know that said product was defective and unsafe, especially
14
     when used in the form and manner as provided by the Defendants.
15
            81.    Defendants knew, or should have known, that at all times herein mentioned its
16
17   JUUL was in a defective condition, and was and is inherently dangerous and unsafe.
18          82.    At the time of the Plaintiff’s use of JUUL, JUUL was being used for the purposes
19
     and in a manner normally intended.
20
21          83.    Defendants with this knowledge voluntarily designed its JUUL in a dangerous

22   condition for use by the public, and in particular the Plaintiff.
23
            84.    Defendants had a duty to create a product that was not unreasonably dangerous for
24
     its normal, intended use.
25
26          85.    Defendants created a product unreasonably dangerous for its normal, intended use.
27
28
                                                   - 15 -   COMPLAINT FOR DAMAGES
              Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 16 of 37


 1
              86.   The JUUL designed, researched, manufactured, tested, advertised, promoted,
 2
     marketed, sold and distributed by Defendants was manufactured defectively in that JUUL left the
 3
 4   hands of Defendants in a defective condition and was unreasonably dangerous to its intended
 5   users.
 6
              87.   The JUUL designed, researched, manufactured, tested, advertised, promoted,
 7
 8   marketed, sold and distributed by Defendants reached their intended users in the same defective

 9   and unreasonably dangerous condition in which the Defendants’ JUUL was manufactured.
10
              88.   Defendants designed, researched, manufactured, tested, advertised, promoted,
11
     marketed, sold and distributed a defective product which created an unreasonable risk to the health
12
13   of consumers and to the Plaintiff in particular, and Defendants are therefore strictly liable for the
14
     injuries sustained by the Plaintiff.
15
              89.   The Plaintiff could not, by the exercise of reasonable care, have discovered JUUL’s
16
17   defects herein mentioned and perceived its danger.
18            90.   The JUUL designed, researched, manufactured, tested, advertised, promoted,
19
     marketed, sold and distributed by Defendants was defective due to inadequate warnings or
20
21   instructions as the Defendants knew or should have known that the product created a risk of

22   serious and dangerous side effects including, nicotine addiction, as well as other severe and
23
     personal injuries which are permanent and lasting in nature and the Defendants failed to
24
     adequately warn of said risk.
25
26
27
28
                                                  - 16 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 17 of 37


 1
            91.     The JUUL designed, researched, manufactured, tested, advertised, promoted,
 2
     marketed, sold and distributed by Defendants was defective due to inadequate warnings and/or
 3
 4   inadequate testing.
 5          92.     The JUUL designed, researched, manufactured, tested, advertised, promoted,
 6
     marketed, sold and distributed by Defendants was defective due to inadequate post-marketing
 7
 8   surveillance and/or warnings because, after Defendants knew or should have known of the risks

 9   of serious side effects including, nicotine addiction, as well as other severe and permanent health
10
     consequences from JUUL, they failed to provide adequate warnings to users or consumers of the
11
     product, and continued to improperly advertise, market and/or promote their product, JUUL, to
12
13   adolescents and minors.
14
            93.     By reason of the foregoing, the Defendants have become strictly liable in tort to the
15
     Plaintiff for the manufacturing, marketing, promoting, distribution, and selling of a defective
16
17   product, JUUL.
18          94.     Defendants’ defective design, manufacturing defect, and inadequate warnings of
19
     JUUL were acts that amount to willful, wanton, and/or reckless conduct by Defendants.
20
21          95.     That said defects in Defendants’ drug JUUL were a substantial factor in causing

22   Plaintiff’s injuries.
23
            96.     As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
24
     serious and dangerous side effects including, addiction to nicotine, as well as other severe and
25
26   personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
27
28
                                                  - 17 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 18 of 37


 1
     including diminished enjoyment of life, as well as the need for lifelong medical treatment,
 2
     monitoring and/or medications.
 3
 4          97.     As a result of the foregoing acts and omissions the Plaintiff requires and/or will
 5   require more health care and services and did incur medical, health, incidental and related
 6
     expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
 7
 8   required to obtain further medical and/or hospital care, attention, and services.

 9                                        FOURTH CAUSE OF ACTION
                                        AS AGAINST THE DEFENDANTS
10                             (STRICT PRODUCTS LIABILITY- FAILURE TO WARN)
11
            98.     Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
12
13
     contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

14   fully set forth herein.
15
            99.     As commercial manufacturers, sellers, and distributors of JUUL, Defendants knew
16
     or should have known that exposure to nicotine was hazardous to human health.
17
18          100.    Defendants knew or should have known that the manner in which they were
19   manufacturing, marketing, and selling JUUL was hazardous to human health.
20
            101.    Defendants knew or should have known that the manner in which they were
21
22   manufacturing, marketing, and selling JUUL would result in nicotine addiction and other injuries

23   amongst users.
24
            102.    Though Defendants knew or should have known about the seriousness of the
25
     consequences of failing to warn about the inherent dangers associated with JUUL, Defendants
26
27   failed to warn of the dangers inherent in the use of the product.
28
                                                   - 18 -   COMPLAINT FOR DAMAGES
               Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 19 of 37


 1
           103.     Though Defendants knew or should have known about the reasonably foreseeable
 2
     hazards to human health and welfare associated with the use of JUUL, Defendants failed to
 3
 4   provide
 5   adequate warnings of, or take any precautionary measures to mitigate, those hazards.
 6
           104.     Defendants communicated to consumers information that failed to contain relevant
 7
 8   warnings, hazards, contraindications, efficacy, side effects, and precautions. In particular,

 9   Defendants:
10
                       (a) disseminated information that was inaccurate, false, and misleading, and
11
                          which failed to communicate accurately or adequately the comparative
12
13                        severity, duration, and extent of the risk of injuries with use of JUUL;
14
                       (b) continued to aggressively promote JUUL even after Defendants knew or
15
                          should have known of the unreasonable risks from use;
16
17                     (c) failed to accompany their product with proper or adequate warnings or
18                        labeling regarding adverse side effects and health risks associated with the
19
                          use of JUUL and the comparative severity of such adverse effects;
20
21                     (d) failed to provide warnings, instructions or other information that accurately

22                        reflected the symptoms, scope, and severity of the side effects and health
23
                          risks, including but not limited to those associated with the severity of
24
                          JUUL’s effect on nicotine addiction; and
25
26                     (e) overwhelmed, downplayed, or otherwise suppressed, through aggressive
27
                          marketing and promotion, the risks associated with the use of JUUL.
28
                                                  - 19 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 20 of 37


 1
            105.   Adequate instructions and warnings on the JUUL product could have reduced or
 2
     avoided these foreseeable risks of harm to Plaintiff.
 3
 4          106.   Had Defendants properly disclosed and disseminated the risks associated with
 5   JUUL, Plaintiff would have avoided the risk of developing injuries as alleged herein.
 6
            107.   Defendants’ failure to provide adequate and sufficient warnings for the JUUL that
 7
 8   they manufactures, marketed, and sold renders JUUL a defective product.

 9          108.   Defendants’ failure to warn was a direct and proximate cause of Plaintiff’s injuries
10
     as alleged herein.
11
            109.   The Defendants are strictly liable to Plaintiff for injuries caused by their negligent
12
13   or willful failure to provide adequate warnings or other clinically relevant information and data
14
     regarding the risks associated with its use.
15
            110.   As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
16
17   serious and dangerous side effects including, addiction to nicotine, as well as other severe and
18   personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
19
     including diminished enjoyment of life, as well as the need for lifelong medical treatment,
20
21   monitoring and/or medications.

22          111.   As a result of the foregoing acts and omissions the Plaintiff requires and/or will
23
     require more health care and services and did incur medical, health, incidental and related
24
     expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
25
26   required to obtain further medical and/or hospital care, attention, and services.
27
28
                                                    - 20 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 21 of 37


 1                                       FIFTH CAUSE OF ACTION
 2                                    AS AGAINST THE DEFENDANTS
                               (STRICT PRODUCTS LIABILITY –DEFECTIVE DESIGN)
 3
            112.    Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
 4
 5   contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more
 6
     fully set forth herein.
 7
            113.    By virtue of manufacturing, marketing, and selling JUUL, Defendants has a strict
 8
 9   duty not to place an unreasonably dangerous product into the stream of commerce that would
10   injure consumers, such as Plaintiff.
11
            114.    Defendants knew or should have known that exposure to nicotine was hazardous to
12
13   human health, particular to adolescent and minor users when it, or products containing it, were

14   used in their foreseeable and intended manner.
15
            115.    Knowing of the dangerous and hazardous properties of JUUL due to research and
16
     testing, Defendants could have manufactured, marketed, and sold alternative designs or
17
18   formulations of JUUL.
19
            116.    These alternative designs were already available, practical, and technologically
20
     feasible.
21
22          117.    The use of these alternative designs would have reduced or prevented the reasonably
23   foreseeable harm resulting from Defendants’ manufacture, marketing, and sale of JUUL.
24
            118.    As manufacturers of JUUL, Defendants not only had the ability to alter the product
25
26   in such a way that abilities of the product while eliminating its inherently unsafe character, but

27   also were in the best position to do so.
28
                                                   - 21 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 22 of 37


 1
            119.    JUUL’s high nicotine content and links to numerous serious medical conditions are
 2
     not open and obvious conditions or part of the general public knowledge of JUUL.
 3
 4          120.    The inherent risks associated with JUUL’s use far outweigh any benefits, thereby
 5   rendering JUUL unreasonably dangerous.
 6
            121.    The manufacture, sale, and distribution of unreasonably dangerous JUUL renders
 7
 8   the Defendants’ product defective.

 9          122.    Defendants’ defective design of JUUL is the direct and proximate cause of
10
     Plaintiff’s injuries complained of herein.
11
            123.    As a direct result of Defendants’ design of a defective product, Defendants are
12
13   strictly liable in damages to the Plaintiff.
14
            124.    Defendants’ acts were willful, wanton, reckless and/or conducted with a reckless
15
     indifference to the rights of Plaintiff.
16
17          125.    As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
18   serious and dangerous side effects including, addiction to nicotine, as well as other severe and
19
     personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
20
21   including diminished enjoyment of life, as well as the need for lifelong medical treatment,

22   monitoring and/or medications.
23
            126.    As a result of the foregoing acts and omissions the Plaintiff requires and/or will
24
     require more health care and services and did incur medical, health, incidental and related
25
26   expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
27
     required to obtain further medical and/or hospital care, attention, and services.
28
                                                    - 22 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 23 of 37


 1
                                          SIXTH CAUSE OF ACTION
 2                                     AS AGAINST THE DEFENDANTS
                                     (BREACH OF EXPRESS WARRANTY)
 3
 4          127.   Plaintiff repeats, reiterates and realleges each and every allegation of this
 5   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect
 6
     as if more fully set forth herein.
 7
 8          128.   Defendants expressly warranted that JUUL was safe.

 9          129.   JUUL does not conform to these express representations because JUUL is not safe
10
     and has numerous serious side effects, many of which were not accurately warned about by
11
     Defendants. As a direct and proximate result of the breach of said warranties, Plaintiff suffered
12
13   and/or will continue to suffer severe and permanent personal injuries, harm and economic loss.
14
            130.   Plaintiff did rely on the express warranties of the Defendants herein.
15
            131.   The Defendants herein breached the aforesaid express warranties, as JUUL was
16
17   unsafe, particularly for minors and adolescents.
18          132.   Defendants expressly represented to Plaintiff, that JUUL was safe and fit for use for
19
     the purposes intended, that it was of merchantable quality, that it did not produce any dangerous
20
21   side effects, that the side effects it did produce were accurately reflected in the warnings and that

22   it was adequately tested and fit for its intended use.
23
            133.   Defendants knew or should have known that, in fact, said representations and
24
     warranties were false, misleading and untrue in that JUUL was not safe and fit for the use intended,
25
26   and, in fact, produced serious injuries to the users that were not accurately identified and
27
     represented by Defendants, such as nicotine addiction.
28
                                                   - 23 -     COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 24 of 37


 1
            134.    As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
 2
     serious and dangerous side effects including, addiction to nicotine, as well as other severe and
 3
 4   personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
 5   including diminished enjoyment of life, as well as the need for lifelong medical treatment,
 6
     monitoring and/or medications.
 7
 8          135.    As a result of the foregoing acts and omissions the Plaintiff requires and/or will

 9   require more health care and services and did incur medical, health, incidental and related
10
     expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
11
     required to obtain further medical and/or hospital care, attention, and services.
12
13                                  SEVENTH CAUSE OF ACTION
                                   AS AGAINST THE DEFENDANTS
14
                                (BREACH OF IMPLIED WARRANTIES)
15
            136.    Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
16
17   contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more
18   fully set forth herein.
19
            137.    At all times herein mentioned, the Defendants manufactured, compounded,
20
21   portrayed, distributed, recommended, merchandized, advertised, promoted and sold JUUL and/or

22   previously manufactured, compounded, portrayed, distributed, recommended, merchandized,
23
     advertised, promoted and sold JUUL.
24
            138.    At the time Defendants marketed, sold, and distributed JUUL for use by Plaintiff,
25
26   Defendants knew of the use for which JUUL was intended and impliedly warranted the product
27
     to be of merchantable quality and safe and fit for such use.
28
                                                   - 24 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 25 of 37


 1
            139.   The Defendants impliedly represented and warranted to the users of JUUL that the
 2
     product was safe and of merchantable quality and fit for the ordinary purpose for which said
 3
 4   product was to be used.
 5          140.   That said representations and warranties aforementioned were false, misleading, and
 6
     inaccurate in that JUUL was unsafe, unreasonably dangerous, improper, not of merchantable
 7
 8   quality, and contained a highly addictive substance.

 9          141.   Plaintiff did rely on said implied warranty of merchantability of fitness for a
10
     particular use and purpose.
11
            142.   Plaintiff reasonably relied upon the skill and judgment of Defendants as to whether
12
13   JUUL was of merchantable quality and safe and fit for its intended use.
14
            143.   JUUL was injected into the stream of commerce by the Defendants in a defective,
15
     unsafe, and inherently dangerous condition and the products and materials were expected to and
16
17   did reach users, handlers, and persons coming into contact with said products without substantial
18   change in the condition in which they were sold.
19
            144.    The Defendants herein breached the aforesaid implied warranties, as JUUL was
20
21   not fit for its intended purposes and uses.

22          145.   As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
23
     serious and dangerous side effects including, addiction to nicotine, as well as other severe and
24
     personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
25
26   including diminished enjoyment of life, as well as the need for lifelong medical treatment,
27
     monitoring and/or medications.
28
                                                   - 25 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 26 of 37


 1
            146.    As a result of the foregoing acts and omissions the Plaintiff requires and/or will
 2
     require more health care and services and did incur medical, health, incidental and related
 3
 4   expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
 5   required to obtain further medical and/or hospital care, attention, and services.
 6
                                  EIGHTH CAUSE OF ACTION AS
 7                                 AGAINST THE DEFENDANTS
 8                             (FRAUDULENT MISREPRESENTATION)

 9          147.    Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
10
     contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more
11
     fully set forth herein.
12
13          148.    The Defendants falsely and fraudulently represented to the Plaintiff and the public
14
     in general, that said product, JUUL, had been tested and was found to be safe.
15
            149.    That representations made by Defendants were, in fact, false.
16
17          150.    When said representations were made by Defendants, they knew those representa-
18   tions to be false and it willfully, wantonly and recklessly disregarded whether the representations
19
     were true.
20
21          151.    These representations were made by said Defendants with the intent of defrauding

22   and deceiving the Plaintiff and the public in general, and were made with the intent of inducing
23
     the public in general, particularly adolescents and minors, to purchase said product, all of which
24
     evinced a callous, reckless, willful, depraved indifference to the health, safety and welfare of the
25
26   Plaintiff herein.
27
28
                                                   - 26 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 27 of 37


 1
            152.   At the time the aforesaid representations were made by the Defendants and, at the
 2
     time the Plaintiff used JUUL, the Plaintiff was unaware of the falsity of said representations and
 3
 4   reasonably believed them to be true.
 5          153.   In reliance upon said representations, the Plaintiff was induced to and did use JUUL,
 6
     thereby sustaining severe and permanent personal injuries, and/or being at an increased risk of
 7
 8   sustaining severe and permanent personal injuries in the future.

 9          154.   Said Defendants knew and were aware or should have been aware that JUUL lacked
10
     adequate and/or sufficient warnings.
11
            155.   Defendants knew or should have known that JUUL had a potential to, could, and
12
13   would cause severe and grievous injury to the users of said product, and that it was inherently
14
     dangerous in a manner that exceeded any purported, inaccurate, down-played warnings and/or
15
     failed to warn against any such injuries.
16
17          156.   Defendants brought JUUL to the market, and acted fraudulently, wantonly and
18   maliciously to the detriment of the Plaintiff.
19
            157.   As a result of the foregoing acts and omissions, the Plaintiff was caused to Suffer
20
21   serious and dangerous side effects including, addiction to nicotine, as well as other severe and

22   personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
23
     including diminished enjoyment of life, as well as the need for lifelong medical treatment,
24
     monitoring and/or medications.
25
26          158.   As a result of the foregoing acts and omissions the Plaintiff requires and/or will
27
     require more health care and services and did incur medical, health, incidental and related
28
                                                      - 27 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 28 of 37


 1
     expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
 2
     required to obtain further medical and/or hospital care, attention, and services.
 3
 4                                   NINTH CAUSE OF ACTION AS
                                     AGAINST THE DEFENDANTS
 5                                 (FRAUDULENT CONCEALMENT)
 6
            159.    Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
 7
 8   contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

 9   fully set forth herein.
10
            160.    At all times during the course of dealing between Defendants and Plaintiff,
11
     Defendants misrepresented the safety of JUUL for its intended use.
12
13          161.    Defendants knew or were reckless in not knowing that its representations were false.
14
            162.    In representations to Plaintiff, Defendants fraudulently concealed and intentionally
15
     omitted the following material information:
16
17                         (a)    that JUUL contained nicotine;
18                         (b)    that nicotine content in JUUL pods are as high as or higher than
19
                           (c)    the nicotine content in combustible cigarettes;
20
21                         (d)    that the use of JUUL placed adolescents at a markedly increased risk

22                                for addiction to nicotine;
23
                           (e)    that Defendants were aware of the danger associated with the use of
24
                                  JUUL.
25
26          163.    Defendants were under a duty to disclose to Plaintiff the dangerous nature of JUUL,
27
     including but not limited to the heightened risks of nicotine addiction.
28
                                                   - 28 -      COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 29 of 37


 1
            164.   Defendants had sole access to material facts concerning the dangerous nature of the
 2
     product and its propensity to cause serious and dangerous side effects, and hence, cause damage
 3
 4   to persons who used JUUL, including the Plaintiff, in particular.
 5          165.   Defendants’ concealment and omissions of material facts concerning, inter alia, the
 6
     safety of JUUL was made purposefully, willfully, wantonly, and/or recklessly, to mislead Plaintiff
 7
 8   and the general public, into reliance, continued use of JUUL, and actions thereon, and to cause

 9   them to purchase JUUL and/or use the product.
10
            166.   Defendants knew that Plaintiff had no way to determine the truth behind
11
     Defendants’ concealment and omissions, and that these included material omissions of facts
12
13   surrounding JUUL, as set forth herein.
14
            167.   Plaintiff reasonably relied on facts revealed which negligently, fraudulently and/or
15
     purposefully did not include facts that were concealed and/or omitted by Defendants.
16
17          168.   As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
18   serious and dangerous side effects including, addiction to nicotine, as well as other severe and
19
     personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
20
21   including diminished enjoyment of life, as well as the need for lifelong medical treatment,

22   monitoring and/or medications.
23
            169.   As a result of the foregoing acts and omissions the Plaintiff requires and/or will
24
     require more health care and services and did incur medical, health, incidental and related
25
26   expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
27
     required to obtain further medical and/or hospital care, attention, and services.
28
                                                  - 29 -    COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 30 of 37


 1
                                   TENTH CAUSE OF ACTION AS
 2                                 AGAINST THE DEFENDANTS
                                (NEGLIGENT MISREPRESENTATION)
 3
 4          170.    Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
 5   contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more
 6
     fully set forth herein.
 7
 8          171.    Defendants had a duty to represent to the Plaintiff and the public in general that said

 9   product, JUUL, had been tested and found safe.
10
            172.    The representations made by Defendants were, in fact, false.
11
            173.    Defendants failed to exercise ordinary care in the representation of JUUL, while
12
13   involved in its manufacture, sale, testing, quality assurance, quality control, and/or distribution of
14
     said product into interstate commerce, in that Defendants negligently misrepresented JUUL’s high
15
     risk of unreasonable, dangerous side effects.
16
17          174.    Defendants breached their duty in representing JUUL’s serious side effects to the
18   Plaintiff and the public in general.
19
            175.    As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
20
21   serious and dangerous side effects including, addiction to nicotine, as well as other severe and

22   personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
23
     including diminished enjoyment of life, as well as the need for lifelong medical treatment,
24
     monitoring and/or medications.
25
26          176.    As a result of the foregoing acts and omissions the Plaintiff requires and/or will
27
     require more health care and services and did incur medical, health, incidental and related
28
                                                   - 30 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 31 of 37


 1
     expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
 2
     required to obtain further medical and/or hospital care, attention, and services.
 3
 4                                    ELEVENTH CAUSE OF ACTION AS
                                        AGAINST THE DEFENDANTS
 5                                        (FRAUD AND DECEIT)
 6
            177.    Plaintiff repeats, reiterates and realleges each and every allegation of this Complaint
 7
 8   contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

 9   fully set forth herein.
10
            178.    Defendants conducted research and used JUUL as part of their research.
11
            179.    As a result of Defendants’ research and testing, or lack thereof, Defendants blatantly
12
13   and intentionally distributed false information, including but not limited to assuring the public and
14
     the Plaintiff that JUUL was safe and did not contain nicotine.
15
            180.    As a result of Defendants’ research and testing, or lack thereof, Defendants
16
17   intentionally omitted certain results of testing and research to the public, including the Plaintiff.
18          181.    Defendants had a duty when disseminating information to the public to disseminate
19
     truthful information and a parallel duty not to deceive the public and the Plaintiff.
20
21          182.    The information distributed to the public and the Plaintiff by Defendants, including

22   but not limited to reports, press releases, advertising campaigns, social media ads, print ads,
23
     magazine ads, billboards, and all other commercial media contained material representations of
24
     fact and/or omissions.
25
26
27
28
                                                   - 31 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 32 of 37


 1
            183.   The information distributed to the public and the Plaintiff by Defendants
 2
     intentionally included representations that Defendants’ JUUL product was safe and effective for
 3
 4   use.
 5          184.   The information distributed to the public and the Plaintiff, by Defendants
 6
     intentionally included false representations that JUUL was not injurious to the health and/or safety
 7
 8   of its intended users.

 9          185.   These representations were all false and misleading.
10
            186.   Upon information and belief, Defendants intentionally suppressed, ignored and
11
     disregarded information not favorable to the Defendants, such as the nicotine content contained
12
13   in JUUL.
14
            187.   Defendants intentionally made material representations the public and the Plaintiff,
15
     regarding the safety of JUUL, specifically but not limited to JUUL not having dangerous and
16
17   serious health and/or safety concerns.
18          188.   That it was the purpose of Defendants in making these representations to deceive
19
     and defraud the public and the Plaintiff, to gain the confidence of the public and/or the Plaintiff,
20
21   to falsely ensure the quality and fitness for use of JUUL and induce the public, and/or the Plaintiff

22   to purchase and/or continue to use JUUL.
23
            189.   That these representations and others made by Defendants were false when made,
24
     and/or were made with a pretense of actual knowledge when knowledge did not actually exist,
25
26   and/or were made recklessly and without regard to the actual facts.
27
28
                                                  - 32 -    COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 33 of 37


 1
            190.   That these representations and others, made by Defendants, were made with the
 2
     intention of deceiving and defrauding the Plaintiff and were made in order to induce the Plaintiff
 3
 4   to rely upon misrepresentations and caused the Plaintiff to purchase and use JUUL.
 5          191.   That Defendants, recklessly and intentionally falsely represented the dangerous and
 6
     serious health and/or safety concerns of JUUL to the public at large and the Plaintiff in particular,
 7
 8   for the purpose of influencing the marketing of a product known to be dangerous and defective

 9   and/or not safe.
10
            192.   That Defendants willfully and intentionally failed to disclose the material facts
11
     regarding the dangerous and serious safety concerns of JUUL by concealing and suppressing
12
13   material facts regarding the dangerous and serious health and/or safety concerns of JUUL.
14
            193.   That Defendants willfully and intentionally failed to disclose the truth, failed to
15
     disclose material facts and made false representations with the purpose and design of deceiving
16
17   and lulling the Plaintiff into a sense of security so that Plaintiff would rely on the representations
18   and purchase and use JUUL.
19
            194.   Defendants, through their public relations efforts, which included but were not
20
21   limited to advertisements, knew or should have known that the public, including the Plaintiff,

22   would rely upon the information being disseminated.
23
            195.   Defendants utilized direct to consumer advertising to market, promote, and/or
24
     advertise JUUL.
25
26
27
28
                                                   - 33 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 34 of 37


 1
            196.   That the Plaintiff did in fact rely on and believe the Defendants’ representations to
 2
     be true at the time they were made and relied upon the representations and were thereby induced
 3
 4   to purchase and use JUUL.
 5          197.   That at the time the representations were made, the Plaintiff did not know the truth
 6
     with regard to the dangerous and serious health and/or safety concerns of JUUL.
 7
 8          198.   That the Plaintiff did not discover the true facts with respect to the dangerous and

 9   serious health and/or safety concerns, and the false representations of Defendants, nor could the
10
     Plaintiff with reasonable diligence have discovered the true facts.
11
            199.   That had the Plaintiff known the true facts with respect to the dangerous and serious
12
13   health and/or safety concerns of JUUL, Plaintiff would not have purchased and used JUUL.
14
            200.   That the Defendants’ aforementioned conduct constitutes fraud and deceit, and was
15
     committed and/or perpetrated willfully, wantonly and/or purposefully on the Plaintiff.
16
17          201.   As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer
18   serious and dangerous side effects including, addiction to nicotine, as well as other severe and
19
     personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
20
21   including diminished enjoyment of life, as well as the need for lifelong medical treatment,

22   monitoring and/or medications.
23
            202.   As a result of the foregoing acts and omissions the Plaintiff requires and/or will
24
     require more health care and services and did incur medical, health, incidental and related
25
26   expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be
27
     required to obtain further medical and/or hospital care, attention, and services.
28
                                                  - 34 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 35 of 37


 1
                                  CLAIM FOR PUNITIVE DAMAGES
 2
            203.   Plaintiff repeats and re-alleges each and every allegation of this Complaint as if fully
 3
 4   restated herein.
 5          204.   Plaintiff asserts a claim for punitive damages under California law.
 6
            205.   Upon information and belief, Defendants engaged in willful, wanton, malicious,
 7
 8   and/or reckless conduct that was done without regard to the consequences or

 9   the safety of the Plaintiff and caused injuries upon Plaintiff, disregarding his protected right.
10
            206.   Defendants’ willful, wanton, malicious, and/or reckless conduct includes but is not
11
     limited to Defendants’ failure to provide consumers with available materials, information and
12
13   warnings that would have ultimately dissuaded consumers, including the Plaintiff, from
14
     purchasing and using JUUL, thus depriving consumers from weighing the true risks against the
15
     benefits of purchasing and using JUUL.
16
17          207.   Defendants have caused significant harm to Plaintiff and have demonstrated a
18   conscious and outrageous disregard for their safety with implied malice, warranting the imposition
19
     of punitive damages.
20
21                                        PRAYER FOR RELIEF

22          WHEREFORE, Plaintiff demands judgment against the Defendants on each of
23
     the above-referenced claims and Causes of Action and as follows:
24
            a.     Awarding Plaintiff compensatory damages against Defendants in an amount
25
26                 sufficient to fairly and completely compensate Plaintiffs for all damages;
27
28
                                                   - 35 -   COMPLAINT FOR DAMAGES
      Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 36 of 37


 1
     b.    Awarding Plaintiff treble damages against Defendants so to fairly and completely
 2
           compensate Plaintiff for all damages, and to deter similar wrongful conduct in the
 3
 4         future;
 5   c.    Awarding Plaintiff punitive damages against Defendants in an amount sufficient to
 6
           punish Defendants for its wrongful conduct and to deter similar wrongful conduct.
 7
 8   d.    Awarding Plaintiff costs and disbursements, costs of investigations, attorneys’ fees

 9         and all such other relive available under California law;
10
     e.    Awarding that the costs of this action be taxed to Defendants; and
11
     f.    Awarding such other and further relief as the Court may deem just and proper.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         - 36 -   COMPLAINT FOR DAMAGES
             Case 3:20-cv-00084-WHO Document 1 Filed 01/02/20 Page 37 of 37


 1
                                              JURY DEMAND
 2
            Plaintiff demands a trial by jury of any and all issues in this matter so triable pursuant to
 3
 4   Federal Rule of Civil Procedure 38(b).
 5   Dated: January 2, 2020
 6
 7   Respectfully submitted,
 8   DOUGLAS & LONDON, P.C.
 9
     /s/ Michael A. London
10   Michael A. London
11   59 Maiden Lane, Floor 6
     New York, NY 10038
12   Phone: (212) 566-7500
13   Fax: (212) 566-7501
     mlondon@douglasandlondon.com
14
15
     Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   - 37 -   COMPLAINT FOR DAMAGES
